                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW MEXICO

JAMEEL MCCLAIN,

                  Plaintiff,

v.                                                                                          CV 20-0888 SCY/JHR

SANDRA GOINS d.b.a. GODS BLESSING
TOWER SERVCIES, INC., TROY GOINS,
JAMAAL GOINS, AMERICAN TOWER
DELAWAR CORPORATION, VELEX, INC.,

                  Defendants.

           ORDER DENYING MOTION TO SERVE BY PUBLICATION
         This matter comes before the Court on Plaintiff Jameel McClain’s Motion to Serve Sandra

Goins d.b.a. Gods Blessing Tower Services, Inc., Troy Goins, and Jamaal Goins via Publication.

[Doc. 9], filed March 25, 2021. Having reviewed the Motion and its exhibits the Court denies it

without prejudice.

         Mr. McClain states that he has attempted service via first class mailings with the United

States Postal Service, return receipts requested, to Jamaal Goins at the address listed on the incident

report for this case, to Sandra Goins at the addresses listed on the Florida Department of State

Division of Corporations website and in a PeopleMap report, and to Troy Goins at a California

address. [Id., p. 2]. He says that all four service packets were returned as undeliverable as addressed

without the ability to forward (with the exception of the packet sent to Sandra Goins at 7600

International Drive, Orlando, Florida 32189, which the Court notes was “refused.”).1 [See Docs.


1
  The Court notes the irregularity of this particular notation. According to the Postal Service’s website, certified mail
cannot be “refused” by an addressee. See https://faq.usps.com/s/article/Refuse-unwanted-mail-and-remove-name-
from-mailing-lists (accessed April 16, 2021).

                                                           1
9-1, 9-3, 9-4]. Citing no provision of law or rule of procedure, Mr. McClain asks the Court to allow

him to serve the Goins Defendants by publication. [Doc. 9, p. 2]. Mr. McClain similarly does not

describe how he intends to serve the Goins Defendants if granted leave. [Id.].

         Unfortunately, Mr. McClain has failed to empower this Court to grant the relief he requests.

Federal Rule 7 requires a motion to “state with particularity the grounds for seeking the order” and

this Court’s Local Rule 7.3 requires movants to “cite authority in support of the legal positions

advanced.” Fed. R. Civ. P. 7(b)(1)(B); D.N.M.LR-Civ. 7.3(a). Likewise, a motion should state

with particularity the relief sought. Fed. R. Civ. P. 7(b)(1)(C); D.N.M.LR-Civ. 7.1(a). Here, the

Motion states neither the legal grounds, nor the specific relief requested (other than a blanket

request to serve by publication). In addition, for a motion of this type, Plaintiff’s counsel should

specifically describe how he intends to serve the Goins Defendants so that the Court can order the

appropriately tailored relief. Therefore, Mr. McClain’s Motion is denied without prejudice to

refiling for failure to comply with the Federal Rules of Civil Procedure and this Court’s Local

Rules.

         SO ORDERED.



                                                       ________________________
                                                       JERRY H. RITTER
                                                       U.S. MAGISTRATE JUDGE




                                                  2
